Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/759,237 filed on 04-24-2020.  
Claims 1-24 are pending.  

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-3, 11-17, 19-22 and 24 are rejected under 35 U.S.C. 102a(1) as being anticipated by Feng et al. (US 2006/0115103). 
Consider Claim 1, Feng teaches a spatial-audio recording system (system 10 (spatial-audio recording system), abstract. Fig. 1, para. [0025]) comprising: a processor (processing subsystem 30 includes processor 42, Fig. 2, para. [0031], [0032]); and instructions stored in a non-transient computer-readable medium that, when read by the processor, cause the processor to perform operations (instructions stored in a non-transient computer-readable medium that, when read by the processor 42, cause the processor 42 to perform operations, para. [0031 ]-[0033], [0035]) comprising: retrieving audio data (retrieving stored digitized discrete acoustic signals XA(z) and XB(z) (audio data), para. [0031], [0036]); determining a recorded signal vector based on the audio data (determining a recorded signal vector E based on the discrete signals XA(z) and XB(z), para. [0038], [0039]); initializing values for an operator specific to a frequency (initializing values for a correlation matrix R(k) (operator), of routine 140, specific to a frequency, para. [0035]-[0039], [0042]); and determining a plurality of directions by performing operations comprising iteratively, until an exit condition is satisfied (determining a plurality of directions by performing operations comprising iteratively, until a conditional (exit condition) at stages 144 or 156, is satisfied, Fig. 7, para.[0041 ]-[0043]): initializing or incrementing an index "i" (initializing or incrementing an index “n", para. [0041]-[0043], [0046]); determining an i-th direction using the operator (determining an n-th direction using the correlation matrix R(k), para. [0040]-[0042]); and updating the operator to correspond to an ith iteration (updating the correlation matrix R(k) to correspond to an n-th iteration, para. [0042], [0043], [0046]).


     Consider Claim 3, Feng teaches the system further comprising a speaker configured to output an audio signal corresponding to an isolated audio signal (speakers 394A, 394B configured to output an audio signal corresponding to an isolated audio signal, Fig. 9, para. [0052]), and wherein the instructions, when read by the processor, further cause the processor to isolate, from the audio data, an audio signal corresponding to one of the determined plurality of directions as the isolated audio signal (wherein the instructions, when read by the processor 42, further cause the processor 42 to isolate, from the digitized discrete acoustic signals XA(z) and XB(z), an acoustic signal corresponding to one of the determined plurality of directions as the isolated acoustic signal, para. [0038], [0052]).
   Consider Claim 11, Feng discloses the system of claim 1, wherein retrieving data for the operator corresponding to an (i-1 )th iteration comprises retrieving data for the operator generated during a previous iteration (wherein retrieving data for the 
   Consider Claim 12, Feng teaches the system wherein the operator is expressed as a matrix determined by the processor (wherein the correlation matrix R(k) is expressed as a matrix determined by the processor 42, para. [0042], [0043], [0046]). 
    Consider Claim13, Feng teaches  the system wherein initializing the values for the operator is performed such that the initialized operator is an identity matrix(wherein the correlation matrix R(ideal) is expressed as a matrix determined by the processor 42, para. [0068]-[0073]).
     Consider Claim 14, Feng teaches a spatial-audio recording system (system 10 (spatial-audio recording system), abstract, Fig. 1, para. [0025]), comprising: a plurality of microphones comprising a number M of microphones (plurality of acoustic sensors 22, 24 (microphones) comprising a number M of microphones, Fig. 1, para. [0025], [0026]); a processor (processing subsystem 30 includes processor 42, Fig. 2, para. [0031], [0032]); and instructions stored in a computer-readable medium that, when read by the processor, cause the processor to perform operations (instructions stored in a computer-readable medium that, when read by the processor 42, cause the processor 42 to perform operations, para. [0031]-[0033], [0035]) comprising: retrieving audio data recorded by the microphones (retrieving stored digitized discrete acoustic signals XA(z) and XB(z) (audio data) recorded by the microphones, para. [0031], [0036]); determining a recorded signal vector based on the audio data (determining a recorded signal vector E based on the discrete acoustic signals XA(z) and XB(z), para. 
     Consider Claim 15, Feng teaches the system further comprising a display configured to display a visual indicator corresponding to at least one of the determined plurality of directions (a visual display 396 configured to display a visual indicator corresponding to at least one of the determined plurality of directions, Fig. 9, para. [0030], [0052]), and wherein the instructions, when read by the processor, further cause the processor to provide data indicative of the at least one of the determined plurality of directions to the display (wherein the instructions, when read by the processor 42, further cause the processor 42 to provide data indicative of the at least one of the determined plurality of directions to the display 396, para. [0030], [0052]).
      Consider Claim 16, Feng teaches the system of claim 14, further comprising a speaker configured to output an audio signal corresponding to an isolated audio signal 
    Consider Claim 17, Feng teaches the system wherein determining the i-th direction using the operator comprises retrieving data for the operator corresponding to an (i-1 )th iteration (wherein determining the n-th direction using the correlation matrix R(k) comprises retrieving data for the correlation matrix R(k) corresponding to an (n-l)th iteration, para. [0042], [0043], [0046]), and performing a minimization process on an objective function that is a function of the operator corresponding to the (i-1 )th iteration (performing a minimization process on a variance function Y(k) (objective function) that is a function of the correlation matrix R(k) corresponding to the (n-l)th iteration, para. [0038], [0041]).
    Consider Claim 19, Feng teaches a method of determining one or more sources of an audio signal (routine 140 (method) of determining one or more sources of an acoustic signal, abstract, Fig. 7, para. [0035]), comprising: retrieving audio data (retrieving stored digitized discrete acoustic signals XA(z) and XB(z) (audio data), para. [0031], [0036]); determining a recorded signal vector based on the audio data (determining a recorded signal vector E based on the discrete acoustic signals XA(z) 
   Consider Claim 20, Feng teaches the system further comprising: providing data indicative of the at least one of the determined plurality of directions to a display device (providing data indicative of the at least one of the determined plurality of directions to a visual display 396 (display device), Fig. 9, para. [0030], [0052]); and displaying, on the display device, a visual indicator corresponding to the determined plurality of directions (displaying, on the visual display 396, a visual indicator corresponding to the determined plurality of directions, para. [0030], [0052]).
    Consider Claim 21, Feng teaches the system of claim 19, further comprising: isolating, from the audio data, an audio signal corresponding to one of the determined plurality of directions (isolating, from the stored digitized discrete acoustic signals XA(z) and XB(z), an acoustic signal corresponding to one of the determined plurality of directions, para. [0038], [0052]); and output an audio signal corresponding to the 
    Consider Claim 22, Feng teaches the method  wherein determining the ith direction using the operator comprises retrieving data for the operator corresponding to an (i-l)th iteration (wherein determining the n-th direction using the correlation matrix R(k) comprises retrieving data for the correlation matrix R(k) corresponding to an (n-l)th iteration, para. [0042], [0043], [0046]), and performing a minimization process on an objective function that is a function of the operator corresponding to the (i-1 )th iteration (performing a minimization process on a variance function Y(k) (objective function) that is a function of the correlation matrix R(k) corresponding to the (n-l)th iteration, para. [0038], [0041]).
    Consider Claim 24, Feng teaches a spatial-wave analysis system (system 10 (spatial-wave analysis system), abstract, Fig. 1, para.[0025]) comprising: a processor (processing subsystem 30 includes processor 42, Fig. 2, para. [0031], [0032]); and instructions stored in a non-transient computer-readable medium that, when read by the processor, cause the processor to perform operations (instructions stored in a non-transient computer-readable medium that, when read by the processor 42, cause the processor 42 to perform operations, para. [0031 ]-[0033], [0035]) comprising: retrieving wave signal data (retrieving stored digitized discrete signals XA(z) and XB (z) (wave signal data), para. [0031], [0036]); determining a signal vector based on the wave signal data (determining a vector E (signal vector) based on the stored discrete acoustic signals XA(z) and XB(z), para. [0038], [0039]); initializing values for an operator specific to a frequency (initializing values for a correlation matrix R(k) .

Allowable Subject Matter
6.  Claims 4-10, 18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                 Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Lehr et al. (US PAT. 5,793,875) and Hiroe (US 2014/0328487) are cited to show other related the SYSTEMS AND METHODS FOR ANALYZING MULTICHANNEL WAVE INPUTS.



Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Hguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-10-2021